               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    SCOTT DETLOFF,

                    Petitioner,
              v.                             Case No. 2:17-cv-14175
                                             Hon. Terrence G. Berg
    J.A. TERRIS,

                    Respondent.

     OPINION AND ORDER (1) DENYING PETITION FOR
    WRIT OF HABEAS CORPUS, AND (2) DENYING PENDING
            MOTIONS (Dkts. 6, 7, 11, 15) AS MOOT

     Scott Detloff (“Petitioner”) was a federal prisoner incarcerated at

the Federal Correctional Institution in Milan, Michigan when he

filed this action under 28 U.S.C. § 2241. Petitioner claims that the
Bureau of Prisons (“BOP”) miscalculated his release date by failing

to account for good conduct time and jail credits he earned after he

was resentenced to a “time served” sentence, and requests that his

supervised release be terminated immediately. Although Petitioner

styles his claim for relief as for habeas corpus, that form of relief is

only available for persons in custody. Consequently, the Court will

construe this petition as for “coram nobis” relief. For the reasons

set forth below, the petition for a writ of coram nobis is DENIED.




                                    1
 
                          I. Background

    On July 16, 2014, Petitioner was sentenced to a 60-month term

of imprisonment followed by two years of supervised release for his

conviction of mail theft under 18 U.S.C. § 1708. Dkt. 10-4,

PageID.75–81. On the same day, Petitioner was also sentenced to a

24-month term of imprisonment for violating the terms of his su-

pervised release. Dkt. 10-5, PageID.82–84. This 24-month sentence

was to run consecutively to his 60-month sentence, for a total ag-

gregate sentence of 84 months imprisonment (seven years) followed

by two years of supervised release. Id.
    On December 4, 2015, Petitioner’s supervised release violation

sentence was reduced to 12 months of incarceration, still to run con-

secutive to the mail theft term. Dkt. 10-6, PageID.85–87. Then, on
September 1, 2017, Petitioner was resentenced on his mail theft

conviction to “[t]ime served from the original sentencing date of

July 16, 2014.” Dkt. 10-7, PageID.88–95. At the same time, the

Court changed Petitioner’s supervised release to a one-year term

upon release from imprisonment. Id. at PageID.90.

    To compute Petitioner’s “time served” sentence, the BOP was re-
quired to account for the prior jail credit and good conduct time that

Petitioner had up to the time of his resentencing. Accordingly, the

BOP’s online automated information system indicated a starting
point for Petitioner’s sentence as July 16, 2014, then it added 72

                                  2
 
days of prior custody credit (“JC DAYS”), and 179 days of good con-

duct time (“GCT AWARDED”), for a total of 251 days. Dkt. 1, Ex. 1,

PageID.12. Accounting for these credits, and in order to create an

actual walk out date of September 1, 2017, (to make the sentence

one for “time served”), the system calculated the sentence to be one

for 3 years, 9 months, and 25 days.1 Id. Adding Petitioner’s 12-

month consecutive supervised release sentence to the time served
sentence thus created an aggregate sentence of 4 years, 9 months,

and 25 days running from July 16, 2014.2 Dkt. 1, Ex. B, PageID.13.

Four years, 9 months and 25 days from July 16, 2014, is May 11,
2019.

       The aggregate term (4 years, 9 months, and 25 days from the

original sentencing date of July 16, 2014) assumes no good conduct
or jail credit time. So, subtracting out the 72 days of jail credit and

all the prior-earned and projected 226 days of good conduct time

credit (a total of 298 days) resulted in a final actual release date of


                                                            
1
  The period from July 16, 2014, to September 1, 2017, is only 3 years, 1 month,
and 16 days. Adding the 251 days of GCT and JC days to this equals 3 years,
9 months, and 25 days, and brings the end date to May 11, 2018.
2
  Recall, the term of 3 years, 9 months, and 25 days was calculated by adding
back in jail credit and good conduct time credit in order to create a “time
served” sentence that ran between July 16, 2014, and September 1, 2017. Add-
ing in the consecutive 12-month term yields an aggregate sentence of 4 years,
9 months, and 25 days, which from July 16, 2014, yields an end date of May
11, 2019. That would have been the end-date if Petitioner’s other credits were
never accounted for.
                                                               3
 
July 16, 2018.3 And indeed, the website for the Federal Bureau of

Prisons indicates that Petitioner was released from their custody

on that date. Dkt. 14.

       In other words, Petitioner was ultimately sentenced to a 3-year,

9-month, and 25-day term of imprisonment for his conviction of

mail theft, and a consecutive 12-month term of imprisonment for

his supervised release violation conviction. The sentence began on

July 16, 2014. On September 11, 2017, Petitioner’s sentence for the

mail fraud conviction ended early, because of good conduct and jail

credit time. He then began his consecutive 12-month sentence for
supervised release violation conviction. That sentence also ended

early, again because of accrued good conduct time. Instead of stay-

ing in prison until September 11, 2018 (12 months from the end of
his first sentence), he was released on July 16, 2018, a full 57 days

short of 12 months. At that point, Petitioner began his one-year

term of supervised release.

       Petitioner argues that after he was resentenced to time served

on his mail theft conviction, the BOP miscalculated his sentence by

“adding 179 days of good conduct time (GCT) to [his] time-served
sentence and not subtracting 72 days jail credit.” Dkt. 1, PageID.2.

He argues that his release date should have been December 7, 2017,


                                                            
3
    Subtracting 298 days from May 11, 2019, yields a date of July 16, 2018.  
                                                               4
 
and now asks the Court to immediately discharge him from super-

vised release. Dkt 15, PageID.134. In essence, Petitioner is arguing

that the 72 days he erroneously served in prison should not be

counted the same way that good conduct time is being counted, but

rather in the opposite way. As the Court understands it, the Peti-

tioner seeks to calculate his sentence by first starting at September

1, 2017, then adding 107 days (179 minus 72), not 251 days. This

would produce the effective sentence end date of December 7, 2017.

       Petitioner challenged the computation of his sentence by re-

questing a recalculation on January 26, 2018. Dkt. 10-8,
PageID.96–114. The request was denied on January 30, 2018. Id.

Petitioner appealed to the Northeast Regional Office. Id. The ap-

peal was ultimately denied on March 22, 2018. Id. Petitioner did
not exhaust his final level of administrative appeal, but the govern-

ment waives the requirement that he do so. Dkt. 10, PageID.56.

                                                               II. Discussion

       Petitioner indicates that he is still serving a period of supervised

release, so his petition is not moot. Dkt. 15. The government did not

challenge Petitioner’s standing to bring a habeas petition while out

of physical custody,4 so the Court will construe Petitioner’s petition

                                                            
4Petitioner sought writ under 28 U.S.C. § 2241, which states, “The writ of
habeas corpus shall not extend to a prisoner unless … [h]e is in custody[.]” 28
U.S.C. §2241(c)(1–3) (emphasis added).
                                                                     5
 
now as one for writ of coram nobis, not habeas corpus. The writ

of coram nobis is available “when a [habeas] motion is unavaila-

ble—generally, when the petitioner has served his sentence com-

pletely and thus is no longer ‘in custody’ as required for [habeas]

relief.” United States v. Johnson, 237 F.3d 751, 755 (6th Cir. 2001).

A district court's determination of factual issues in coram nobis is

upheld unless clearly erroneous. Id.; Blanton v. United States, 94

F.3d 227 (6th Cir. 1996).

    A writ of habeas corpus may be granted to a federal prisoner who

is in custody in violation of the Constitution or laws or treaties of
the United States. 28 U.S.C. § 2241(b)(3). The United States Attor-

ney General, through the Bureau of Prisons, is responsible for ad-

ministering the sentences of federal prisoners. United States v. Wil-
son, 503 U.S. 329, 335 (1992). However, a federal district court may

consider the propriety of the BOP’s sentencing computation once a

prisoner has exhausted available administrative remedies. Id. at

335–336. A federal prisoner may be entitled to habeas relief under

28 U.S.C. § 2241 if the federal court determines that the BOP mis-

calculated the prisoner's sentence. Id.
    As the Court understands his argument, Petitioner asserts that

when he was resentenced to time-served on the mail theft convic-

tion, the good conduct credits he earned during the time he spent
in prison should not have been added to create the artificial 3 years,

                                  6
 
9 months, and 25 days sentence, when the duration between July

16, 2014, and September 1, 2017, is only 3 years, 1 month, and 16

days. He asserts that he is nevertheless entitled to good conduct

time credits and jail credits for the time he spent in prison on his

“time served” sentence.

    Petitioner points to no authority, however, standing for the prop-

osition that a prisoner is entitled to subtract good conduct time

credits and jail credits from a “time served” sentence. The Court

will defer to the BOP’s interpretation on how to account for good

conduct time and jail credits when computing a “time served” sen-
tence and its impact on a consecutive term. See Petty v. Stine, 424

F.3d 509, 510 (6th Cir. 2005) (finding that the BOP’s method of cal-

culating good time credit is reasonable); Perez-Olivo v. Chavez, 394
F.3d at 51, 53 (1st Cir. 2005) (plain language of good time calcula-

tion statute is ambiguous, but BOP's interpretation is reasona-

ble); O'Donald v. Johns, 402 F.3d 172, 174 (3rd Cir. 2005) (statute

is ambiguous, but BOP's interpretation is reasonable); Yi v. Fed.

Bureau of Prisons, 412 F.3d 526, 534 (4th Cir. 2005) (same); Sam-

ple v. Morrison, 406 F.3d 310, 313 (5th Cir. 2005) (deference to
BOP's “permissible” interpretation is required) (dicta); White v. Sci-

bana, 390 F.3d 997, 1002 (7th Cir. 2004) (same); James v. Out-

law, 126    F.   App’x    758,   759 (8th Cir.   2005)   (unpublished)
(same); Pacheco-Camacho v. Hood, 272 F.3d 1266, 1271 (9th Cir.

                                   7
 
2001) (same); Brown v. McFadden, 416 F.3d 1271, 1272 (11th Cir.

2005) (same). Petitioner’s separate claim that he was not credited

at all for the 72 days of prior custody credit is incorrect. The sen-

tence computation sheet shows that Petitioner was credited with

this jail credit when his sentence was calculated. Dkt. 10, Ex. 2.

       Ultimately, Petitioner is asking the Court to end his supervisory

release early to account for the “extra” time he claims he errone-

ously spent incarcerated. Petitioner was sentenced to serve one

year of supervised release upon the end of his incarceration. Re-

gardless of whether Petitioner’s reduction in time had been miscal-
culated, causing him to spend slightly more time in custody than he

should have,5 such a miscalculation cannot be remedied by reducing

the period of supervised release. “Supervised release has no statu-

tory function until confinement ends.” United States v. Johnson,

529 U.S. 53, 59 (2000); United States v. Granderson, 511 U.S. 39,

50 (1994) (observing that “terms of supervised release ... follow up
prison terms”).

       Supervised release is intended to offer a level of support and as-

sistance—a level substantially lower than that provided in prison—
as a person re-enters society and attempts to transition back in to

a productive, law-abiding life. Johnson, 529 U.S. at 59, (“Congress
                                                            
5As stated above, this Court does not agree with Petitioner that the BOP’s
calculation of Petitioner’s term of imprisonment was incorrect. The BOP’s
calculation was reasonable and accurate. 
                                                               8
 
intended supervised release to assist individuals in their transition

to community life.”); Gozlon-Peretz v. United States, 498 U.S. 395,

407 (1991) (“Supervised release is a unique method of post-confine-

ment supervision invented by the Congress[.]”). Supervised release

is not a punitive measure, but a rehabilitative one. Johnson at id.,

(“Supervised release fulfills rehabilitative ends, distinct from those

served by incarceration.”).

    Petitioner was sentenced to a one-year term of supervised re-

lease to commence after his release from imprisonment. Whether

his imprisonment was in fact longer than it should have been (it
was not) is irrelevant to the length of his supervised release. Peti-

tioner’s request to terminate supervised release early is DENIED.

                          III. Conclusion

    Accordingly, IT IS ORDERED that the petition for writ of ha-

beas corpus, construed as a petition for coram nobis relief, is DE-

NIED. Because a certificate of appealability is not needed to appeal

the dismissal of a habeas petition filed under 28 U.S.C. § 2241,

Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004), Peti-

tioner need not apply for one.

    IT IS FURTHER ORDERED that the pending motions in this

case: Petitioner’s motion to expedite (Dkt. 6), Petitioner’s motion for

leave to file supplemental brief (Dkt. 7), Petitioner’s motion for an


                                  9
 
extension of time (Dkt. 11), and Petitioner’s motion for termination

of supervised release (Dkt. 15), are DENIED AS MOOT.


    Dated: October 29,       s/Terrence G. Berg
    2018                     TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    29, 2018.
                             s/A. Chubb
                             Case Manager




                                   10
 
